Case 4:19-cv-00424-JED-FHM Document 2 Filed in USDC ND/OK on 08/02/19 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT FOR THE
                               NORTHERN DISTRICT OF OKLAHOMA


  1) CITY OF OWASSO, OKLAHOMA, A     )
  MUNICIPAL CORPORATION,             )
                                     )
                  PLAINTIFF,         )
                                     )
  V.                                 )
                                     )
  1) UNITED STATES DEPARTMENT OF     )
  INTERIOR, BUREAU OF INDIAN         )
  AFFAIRS, ON BEHALF OF VIRGINIA     )
  POTTS ARNOLD GRIDER; 2)            )                       CASE NO. 19-cv-00424-JED-FHM
  OCCUPANTS OF THE PREMISES; 3)      )
  BOARD OF COUNTY COMMISSIONERS      )                       JUDGE __________________
  OF TULSA COUNTY; 4) DENNIS SEMLER, )
  TREASURER OF TULSA COUNTY; AND 5)  )
  APPROXIMATELY 0.04 ACRES OF REAL   )
  PROPERTY LOCATED IN SECTION 8,     )
  TOWNSHIP 21 NORTH, RANGE 14 EAST   )
  OF THE INDIAN BASE AND MERIDIAN,   )
  TULSA COUNTY, OKLAHOMA ,           )
                                     )
                  DEFENDANTS.        )

                                             COMPLAINT

         The Plaintiff, the City of Owasso, Oklahoma, a municipal corporation (hereafter

  “Plaintiff”), and for its cause of action against the Defendants alleges and states as follows:

         1.      Plaintiff is a municipal corporation organized and existing under and by virtue of

  the Constitution and statutes of the State of Oklahoma under a charter form of government and is

  authorized by 25 U.S.C. § 357, its charter and the statutes of the State of Oklahoma to acquire,

  take, appropriate, and condemn private property for public purposes whenever such may become

  necessary for public convenience and use.




                                                    1
Case 4:19-cv-00424-JED-FHM Document 2 Filed in USDC ND/OK on 08/02/19 Page 2 of 7




          2.      It is necessary for the public health, safety, and convenience for Plaintiff to

  acquire the following-described property and, by resolutions adopted by the Owasso City

  Council on May 21, 2019, copies of which are attached hereto and marked "Exhibit A", the

  City Council of the City of Owasso legally determined and declared the public necessity of taking,

  appropriating, condemning, and acquiring a Utility Easement and a Temporary Construction Easement in

  the following-described real property in Tulsa County, Oklahoma, to-wit:

          Utility Easement:

          A strip, piece or parcel of land lying in part of Section 8, Township 21 North, Range
          14 East, IM, Tulsa County, State of Oklahoma. Said Parcel of land being described
          by metes and bounds as follows:

          Commencing at the southwest corner of the Northwest Quarter (NW/4) of Section
          Eight (8), Township Twenty-one (21) North, Range Fourteen (14) East; thence, N 01°
          24' 58" W along the west line of said Northwest Quarter (NW/4) of Section Eight (8),
          Township Twenty-one (21) North, Range Fourteen (14) East a distance of 1060.18
          feet; thence, N 88° 43' 02" E a distance of 50.00 feet to the point of beginning; thence,
          N 01° 24' 58" W a distance of 130.23 feet; thence, N 88° 42' 12" E a distance of 10.00
          feet; thence, S 01° 24' 58" E a distance of 130.23 feet; thence, S 88° 43' 18" W a
          distance of 10.00 feet to the point of beginning. Said area containing 1302.28 square
          feet (0.03 acres), more or less.

          Temporary Construction Easement:

          A strip, piece or parcel of land lying in part of Section 8, Township 21 North, Range
          14 East, IM, Tulsa County, State of Oklahoma. Said Parcel of land being described
          by metes and bounds as follows:

          Commencing at the southwest corner of the Northwest Quarter (NW/4) of Section
          Eight (8), Township Twenty-one (21) North, Range Fourteen (14) East; thence, N 01°
          24' 58" W along the west line of said Northwest Quarter (NW/4) of Section Eight (8),
          Township Twenty-one (21) North, Range Fourteen (14) East a distance of 1157.44
          feet; thence, N 88° 43' 02" E a distance of 60.00 feet to the point of beginning; thence,
          N 01° 24' 58" W a distance of 32.88 feet; thence, N 88° 42' 12" E a distance of 10.33
          feet; thence, S 00° 31' 16" E a distance of 33.00 feet; thence, S 890 28' 44" W a
          distance of 9.82 feet to the point of beginning. Said area containing 331.92 square feet
          (0.01 acres), more or less.

  Said property hereinafter referred to as the "Subject Property".




                                                     2
Case 4:19-cv-00424-JED-FHM Document 2 Filed in USDC ND/OK on 08/02/19 Page 3 of 7




         3.      The Board of County Commissioners of Tulsa County and Dennis Semler,

  County Treasurer of Tulsa County, Oklahoma, may claim some interest against the Subject

  Property for ad valorem taxes and personal property taxes due upon said property, and under the

  laws of the State of Oklahoma the County Treasurer is the collector of all State, County, and

  school district ad valorem taxes, and is made a party to this proceeding in order that any liens

  upon said land for ad valorem or personal property taxes may be asserted and determined, so that

  the interest obtained by Plaintiff/Condemnor be free and clear.

         4.      Plaintiff has endeavored to purchase and acquire said real estate from Defendant

  Virginia Potts Arnold Grider and has offered to pay the fair market value thereof but has been

  unable to acquire said real estate.

         WHEREFORE, Plaintiff City of Owasso, Oklahoma prays an order of this Court

  appointing three disinterested freeholders as commissioners selected by the Judge of the U.S.

  District Court, as prescribed by law and without interest in any like question, to inspect the real

  property hereinbefore described and to consider the just compensation to which the owner of said

  land will be entitled by reason of the taking and appropriating of said land by Plaintiff, and that

  upon the payment of such damages as may be awarded, Plaintiff be thereupon granted said

  Utility Easement and Temporary Construction Easement on the above-described property, and be

  authorized to enter upon said land to take, appropriate, and use said property for the public

  purposes hereinbefore set forth.




                                                  3
Case 4:19-cv-00424-JED-FHM Document 2 Filed in USDC ND/OK on 08/02/19 Page 4 of 7




                               DOERNER, SAUNDERS, DANIEL & ANDERSON, L.L.P.




                               By:_______________________________________
                                     S. Douglas Dodd, OBA No. 2389
                                     Nathan S. Cross, OBA No. 22535
                                     Lauren R. Myers, OBA No. 32842
                                     Two West 2nd Street, Suite 700
                                     Tulsa, OK 74103
                                     Telephone: (918) 591-5316
                                     Facsimile: (918) 925-5316
                                     sddodd@dsda.com
                                     ncross@dsda.com
                                     lmyers@dsda.com

                                     Attorneys for The City of Owasso,
                                     Oklahoma




  5072239.1




                                        4
Case 4:19-cv-00424-JED-FHM Document 2 Filed in USDC ND/OK on 08/02/19 Page 5 of 7




                                     CITY OF OWASSO, OKLAHOMA
                                          RESOLUTION 2019 -12


           A RESOLUTION OF THE CITY COUNCIL OF THE CITY OF OWASSO, OKLAHOMA
           RESOLVING         THE    NECESSITY    OF         INSTITUING   AND      PROSECUTING
           CONDEMNATION PROCEDURES TO OBTAIN PROPERTY LOCATED AT 11301
           NORTH GARNETT ROAD, OWASSO, OKLAHOMA


           WHEREAS: The City of Owasso, by and through officers and agents thereof, has
   endeavored to purchase certain property from Virginia Potts Arnold Grider, with the
   following legal description:

           Utility Easement:


           A strip, piece or parcel of land lying in part of Section 8, Township 21 North,
           Range 14 East, IM, Tulsa County, State of Oklahoma. Said Parcel of land being
           described by metes and bounds as follows:

           Commencing at the southwest corner of the Northwest Quarter ( NW /4) of
           Section Eight ( 8), Township Twenty -one ( 21) North, Range Fourteen ( 14) East;
           thence, N 01° 24' 58" W along the west line of said Northwest Quarter ( NW /4) of
           Section Eight ( 8), Township Twenty -one ( 21) North, Range Fourteen ( 14) East a
           distance of 1060. 18 feet; thence, N 88° 43' 02" E a distance of 50. 00 feet to the
           point of beginning; thence, N 01' 24' 58" W a distance of 130.23 feet; thence,
           N 880 42' 12" E a distance of 10. 00 feet; thence, S 010 24' 58" E a distance of
           130.23 feet; thence, S 88° 43' 18" W a distance of 10. 00 feet to the point of
           beginning. Said area containing 1302. 28 square feet ( 0. 03 acres), more or
           less.


           Temporary Construction Easement:


           A strip, piece or parcel of land lying in part of Section 8, Township 21 North,
           Range 14 East, IM, Tulsa County, State of Oklahoma. Said Parcel of land being
           described by metes and bounds as follows:

           Commencing at the southwest corner of the Northwest Quarter ( NW /4) of
           Section Eight ( 8), Township Twenty -one ( 21) North, Range Fourteen ( 14) East;
           thence, N 01' 24' 58" W along the west line of said Northwest Quarter ( NW /4)
           of Section Eight ( 8), Township Twenty -one ( 21) North, Range Fourteen ( 14)
           East a distance of 1157. 44 feet; thence, N 88° 43' 02" E a distance of 60. 00
           feet to the point of beginning; thence, N 01° 24' 58" W a distance of 32. 88
           feet; thence, N 880 42' 12" E a distance of 10. 33 feet; thence, S 00° 31' 16" E a
           distance of 33. 00 feet; thence, S 890 28' 44" W a distance of 9. 82 feet to the
           point of beginning. Said area containing 331. 92 square feet ( 0. 01 acres),
           more or less.


           WHEREAS:       The acquisition of the property referenced above is necessary for
  public   safety   and   to facilitate the widening   of   Garnett Road;   and
Case 4:19-cv-00424-JED-FHM Document 2 Filed in USDC ND/OK on 08/02/19 Page 6 of 7




         WHEREAS: The City of Owasso, by and through officers and agents thereof, has
   made a bona fide, good faith offer to Virginia Potts Arnold Grider to purchase the land
   referenced above; and



         WHEREAS: Virginia Potts Arnold Grider has declined such offer of payment by the
   City of Owasso; and

         WHEREAS:       As provided under the Constitution and Statutes of the State of
   Oklahoma, it is necessary for the City of Owasso to condemn the property referenced
   above in the interest of public safety and for the widening of Garnett Road.

         NOW THEREFORE, BE IT RESOLVED BY THE CITY COUNCIL OF THE CITY OF OWASSO,
   OKLAHOMA, THAT: It being necessary for public safety, the officers and agents of the
   City of Owasso, Oklahoma, are hereby authorized to initiate, and prosecute to the
   conclusion thereof, condemnation proceedings against Virginia Potts Arnold Grider,
   who has declined such offer of payment by the City of Owasso.

   APPROVED this 21St day of May, 2019, by the City Council of the City of Owasso.
                                                                                        JiLg



                                                                     Chris   Kelley,   Mayor




   Approved As To Form:                            U
                           J1io Lombardi, City Afforney




  Resolution 2019 -12
  Page 2 of 2
 Case 4:19-cv-00424-JED-FHM Document 2 Filed in USDC ND/OK on 08/02/19 Page 7 of 7



C9.
  RE People .   E,   tl - HFAL Cammuniry
                                                                                APPROVED BY COUNCIL

                                                                                        MAY Z 1 2019
      TO:                    The Honorable Mayor and City Council

      FROM:                  Julie Trout Lombardi
                             City Attorney and General Counsel

      SUBJECT:               Resolution 2019 -12, Authorization to Initiate Condemnation Proceedings to
                             Acquire Property for the North Garnett Road Widening Project from East 106th
                             Street to East 1 16th Street North


      DATE:                  May 17, 2019




      BACKGROUND:


     The City of Owasso is currently in the process of acquiring private property along Garnett Road
     as public right -of w
                         - ay (ROW) in accordance with the North Garnett Road Widening Project from
     East 106th Street North to East 116th Street North. Parcel No. 21 is located at 11301 North Garnett
     Road, and is owned by Virginia Potts Arnold Grider. An appraisal of the utility and temporary
     construction easements necessary on this property was performed on or about April 18, 2018.
     The value of the easements was found to be approximately $6, 999. However, there was little
     negotiation with the property occupant because it became immediately apparent that the
     occupant is legally unable to convey good title for the easements to the City. Therefore, it is
     necessary to condemn the property and allow a court to determine issues of title.

     Based upon the foregoing, it has become apparent that condemnation is the sole mechanism
     available to the City to obtain the necessary easements on the Grider parcel. The easements in
     question will be utilized for a public purpose, therefore a condemnation                  action is both
     warranted and appropriate. Staff submits that a Resolution of Necessity authorizing the filing
     and prosecution of a condemnation action is appropriate and required to obtain needed utility
     and temporary construction easements on the Grider property.

     RECOMMENDATION:


     Staff recommends approval of Resolution 2019 -12, authorizing the filing and prosecution of a
     condemnation action to obtain the necessary utility and temporary construction easements on
     the Grider property described therein.

     ATTACHMENTS:


     Proposed Resolution 2019 -12
     Appraisal dated April 18, 2018
